 
Exhibit 10.1
 
[logo.jpg]
 
PROGRAM SERVICE AGREEMENT
 
THIS SERVICE AGREEMENT (hereinafter, “Agreement”), made this 23rd day of May
2007, between CSI Digital, Inc., an Oregon corporation incorporated under the
laws of the State of Oregon with offices at 921 SW Washington, Suite 716,
Portland, OR 97205 (“CSI Digital”), and Microwave Satellite Technologies, Inc.
(MST) a New Jersey corporation with offices at 259-263 Goffle Road, Hawthorne,
NJ 07506 (“Customer”). CSI Digital and Customer shall each be referred to herein
individually as a “Party” and collectively as the “Parties.”
 
WHEREAS, CSI Digital (and its designees or partners), is procuring, installing
and constructing certain super headend facilities (the “Super Headend”) that
will enable CSI Digital to aggregate video and audio channel programming, encode
those channels into MPEG-4 format, and up-convert and re-transmit those channels
via one or more satellites to Customer’s downlink facilities or those of its own
customers (collectively, the “Transport Services”);
 
WHEREAS, CSI Digital intends to offer such Transport Services to video program
customers operating within the United States and its territories;
 
WHEREAS, CSI Digital (and its designees or partners) intend to provide
authorized access to satellite delivered cable television programming services
(“Programming Services”)
 
WHEREAS, Customer desires to procure from CSI Digital, and CSI Digital desires
to provide to Customer, the Transport Services and/or Programming Services which
Customer intends to use as a component part of its own integrated, end-to -end
programming that it will offer to its own retail customers within the United
States (the “retail customers”).
 
NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein, and subject to and on the terms and conditions herein set
forth, the Parties hereto agree as follows:
 
ARTICLE 1
TERM
1.1. Term. This Agreement shall be effective as of the date first set forth
above. CSI Digital shall commence provision of the Transport Services as of July
23, 2007 (the “Transport Service Commencement Date”) and, unless sooner
terminated in accordance with the provisions contained herein, this Agreement
shall continue for a period of five (5) years from the “Transport Service
Commencement Date” (the “Term”), provided that, in the event CSI Digital is not
ready and able to provide the Transport Services in accordance with the
specifications set forth in Exhibits A and B hereto as of the Transport Service
Commencement Date, and that MST is ready to receive the content, then, no later
than September 23, 2007, CSI Digital shall provide the services as described in
Exhibit G hereto.
 
ARTICLE 2
CSI DIGITAL TRANSPORT AND PROGRAMMING SERVICES
 
2.1 Transport Services.
 
 
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
 
 
(a)  From and after the Transport Service Commencement Date and continuing
during the remainder of the Term, CSI Digital shall provide to Customer the
Transport Services, which consist of the Super Headend and space segment
services as more particularly described in Exhibits A, and B hereto. As a part
of the Transport Services, during the Term, CSI Digital (and its designees or
partners) shall also provide Super Headend Operational Center services (the
“SHOC Services”) to Customer 24 hours per day, 365 days per year, as described
in Exhibits A and B. For the avoidance of doubt, CSI Digital shall provide the
SHOC Services only to Customer, not Customer’s retail customers.
 
(b)  Customer shall ensure that its own facilities and operations conform to the
specifications set forth in Exhibits A and B and H hereto. Customer’s use of its
own conditional access system, including equipment co-location and interface
with CSI Digital’s facilities, shall be subject to the Parties’ mutual agreement
regarding the terms and conditions of such use as provided for via a separate
agreement to be executed by the Parties. If such terms and conditions are agreed
upon, Customer‘s use of its own conditional access system shall not in any case
hinder CSI Digital’s ability to re-purpose the space segment capacity used by
CSI Digital to provide the Transport Services.
 
(c)  CSI Digital may in its sole discretion introduce from time to time during
the Term additional services as part of its Super Headend platform, such as
Video on Demand content or Pay Per View content services, or other services
within CSI Digital’s existing services portfolio. If and when CSI Digital
decides to offer any such service, it shall promptly make Customer aware of the
availability of such services. In the event that Customer desires to obtain any
such services from CSI Digital then CSI Digital shall meet and negotiate with
Customer the terms and conditions related to the use thereof through an
amendment of this Agreement.
 
(d)  The Parties will conduct review meetings approximately every six (6) months
following the Transport Service Commencement Date to discuss the commercial
performance of the Transport Services.
 
2.2 Channel Lineup.
 
(a) Exhibit C hereto sets forth the programming services with respect to which
CSI Digital will provide the Transport Services hereunder, which shall be
subject to change by CSI Digital upon, where practicable, not less than sixty
(60) days prior written notice to Customer (the “Channel Lineup”). If so
requested by Customer, CSI Digital’s transmission of additional programming
services beyond those contained in the Channel Lineup will be subject to CSI
Digital’s receipt of additional compensation from Customer in an amount to be
mutually agreed upon.
 
2.3 Programming Services.
 
(a) Programming Services are the satellite cable programming channels which
Customer may receive for distribution within a System Location as set forth in
Exhibit C hereto.
 
2.4 MPEG Related Patent License Fees.
 
(a) CSI Digital represents and warrants to Customer that CSI Digital itself does
not require any MPEG patent licenses in order to perform its obligations under
this Agreement and is not liable for payment of any fees associated therewith.
CSI Digital shall indemnify Customer in accordance with Section 6.1 against any
claims that Customer is liable for payment of any such license fees arising out
of CSI Digital’s breach of such representation and warranty.
 
 
 

--------------------------------------------------------------------------------

 
 

[logo.jpg]
 
 
(b) Except as provided in subparagraph (a), any license and/or user fees related
to the transmission, delivery or use by Customer of MPEG-4 linear programming
signals during the Term, which are not covered by CSI Digital’s encoding
vendors, shall be the sole responsibility of Customer and Customer
shall indemnify CSI Digital in accordance with Section 6.1 against any claims
that CSI Digital (and its designees or partners) is liable for payment of such
fees as they pertain to Customer’s use of MPEG-4 linear programming signals.
 
ARTICLE 3
CUSTOMER SERVICES
 
3.1  Customer Services. Customer will offer the Programming Services as its own
integrated, end-to-end programming transmission service (the “Customer
Services”) to retail customers that reside or are located within the United
States of America and its protected territories (the “Territory”). Under no
circumstances shall Customer provide any services that utilize CSI Digital’s
Transport Services to any person or entity outside the Territory. In connection
with its provision of the Customer Services, Customer shall be solely
responsible for all billing and collection, sales and promotional support,
software maintenance, ad insertion services, initial set-up technical support
and all on-going technical support to its own retail customers. As part of its
service offering, Customer shall use best efforts to obtain the necessary
affiliate program carriage rights from Programmers to receive, distribute and
exhibit the program content included in the Program Service.
 
3.2  Retail Customers.
 
(a)  Before providing the first of any Customer Services to a retail customer
base, Customer shall give detailed written notice of the proposed services to
CSI Digital as provided in Section 10.14 below, together with a list of the
applicable Programming Services. CSI Digital shall promptly, but not later than
five business days of receipt of Customer’s notice, seek confirmation from the
applicable Programmer(s) of Customer’s authorization to receive and distribute
the Programming Services for which authorization is sought.
 
(b)  If CSI Digital receives notice from a Programmer of any expiration,
termination, or curtailment (e.g., black-out notice) of the Customer’s
previously confirmed authority, CSI Digital shall so advise Customer by written
notice, and Customer shall, within three (3) business days of receipt of such
notice (or sooner if required by CSI Digital’s applicable transport rights
agreement with a Programmer) comply with the instructions given by the
Programmer in its notice to CSI Digital. Customer acknowledges and agrees that
CSI Digital may deactivate all or portion of its delivery of the Programming
Services to Customer to the extent required to comply with the requirements of
Programmers that are parties to CSI Digital’s Transport Rights agreements.
 
(c)  Unless deactivation is requested or otherwise effected by CSI Digital
pursuant to subparagraph (b) above, Customer shall give CSI Digital at least
sixty (60) days’ prior written notice of its deactivation of its distribution of
any Programming Service.
 
(d)  To the extent provided in Section 6.1 below, Customer shall indemnify and
hold CSI Digital (and its designees and partners) harmless from all losses of
any kind, arising out of (i) the failure to obtain any requisite consent from
CSI Digital, or (ii) any claim by a retail customer that CSI Digital, relying
in good faith upon a Programmer notice, failed to provide that retail customer
with previously authorized Program Service.
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
[logo.jpg]
 
(e) If Customer charges its own retail customers a service fee on a “per
program” basis, it may not charge any retail customer a fee for Customer’s
transport of a particular Program Service that is different than that charged
for its transport of other Program Services without prior authorization. For
example, if Customer charges its retail customer a separate fee for the
transport of Fox News, it may not charge a different fee for the transport of
the Weather Channel.
 
3.3  The Programming Services (including commercials) shall be delivered to
Customer’s local head-end facilities in their entirety, without time delay (or
acceleration), interruption, alteration, addition, deletion, or editing of any
thereof.
 
ARTICLE 4
 
SERVICE CHARGES
 
4.1   Monthly Service Fee.
 
(a)  With respect to each calendar month during the Term, beginning on the
Transport Service Commencement Date and Programming Service Commencement Date
(with the first and last months prorated), Customer agrees to pay to CSI Digital
a monthly service fee (“MSF”), which shall be computed by multiplying the
then-current average number (the “Monthly Subscriber Average”) of Service
Subscribers (as defined below) by the applicable monthly service rates as set
forth in Exhibit D. The Monthly Subscriber Average shall be computed as follows:
the current month’s end balance Service Subscribers shall be added to the
previous month’s end balance of such subscribers and the sum thereof shall be
divided by two (2). Gratis Account Subscribers (as defined below) shall not be
included for purposes of determining the Monthly Subscriber Average. CSI Digital
may change the service rates set forth in Exhibit D from time to time upon no
less than forty five (45) days prior written notice to Customer; provided,
however, that any individual rate increase shall not exceed 25%. Once the
initial Customer regional head-end is activated, CSI Digital shall use the
estimated number of service subscribers set forth in Customer’s initial month’s
projections to calculate the estimated MSF. Upon receipt of the initial Service
Subscriber Activity report, pursuant to subparagraph (c) below, CSI Digital
shall then compare the estimated MSF with the actual initial MSF and CSI Digital
shall make a debit or credit adjustment to its MSF invoice reflecting the actual
subscriber count.
 
(b)  As used herein, the term:
 
(i)  “Service Subscriber” shall mean each party authorized by Customer to
receive Programming Services (irrespective of any payment delinquency). A
Service Subscriber may include, but shall not be limited to, hotel and motel
guest rooms, private offices, and patient rooms in hospitals, and bulk rate
subscribers who are occupants of multiple dwelling complexes. For residential
Service Subscribers, each single residential dwelling unit regardless of the
number of integrated receiver-decoders (“IRD”) authorized by Customer shall be
deemed a Service Subscriber; for hotel/motel rooms, hospital patient rooms,
private business offices, and multiple dwelling complexes, the number of bulk
rate Service Subscribers shall be determined by dividing the total monthly bulk
rate charged by Customer to each multiple dwelling complexes by theaverage
monthly service rate charged by Customer per non-bulk rate subscriber to the
Programming Service.
 
(ii)  “Gratis Account Subscriber” means a Service Subscriber that is a school or
educational institution, or an employee of a Customer, to whom Programming
Services are provided free of charge and from whom neither CSI nor the Customer
receives subscriber fees or other compensation during the

 
 
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
 
 
entire applicable month. Customer shall use commercially reasonable, good faith
efforts to minimize the number of Gratis Account Subscribers.
 
(iii) “Affiliate” means an entity that directly or indirectly (through one or
more intermediaries) controls, is controlled by, or is under common control with
the entity concerned.
 
(c) Within three (3) business days after the end of each month during the Term,
Customer shall submit to CSI Digital a true and correct report substantially in
the form attached hereto as Exhibit E (the “Subscriber Activity Report”),
certified by a duly authorized officer, and providing the following information:
 
(i)  The total number of Service Subscribers as of the last day of the prior and
current reporting months and the name and location of each Authorized System
(including the calculation of bulk rate subscribers and the number of high
definition and standard definition subscribers);
 
(ii)  The number of Gratis Account Subscribers;
 
(iii)  Such other information and reports as may reasonably be required by CSI
Digital, and such reports as Customer may furnish to other programming services
or program suppliers for general and non-confidential use.
 
CSI Digital shall have the right to modify the form of the Subscriber Activity
Report required of Customer hereunder.
 
If Customer fails to furnish its Subscriber Activity Report in a timely manner,
the Parties agree that applicable number of Service Subscribers served by such
defaulting customer for the applicable reporting month shall be deemed to be
110% of the most recent subscriber data that is available. If and when Customer
provides the actual subscriber data, the next succeeding MSF payment will be
trued up to reflect any underpayment or overpayment by Customer.
 
4.2  Payment. The MSF payment shall be paid pursuant to the following schedule:
 
(a)  CSI Digital shall send Customer an invoice for the relevant MSF payment
based on the information contained in the Subscriber Activity Reports delivered
by Customer (Customer’s subscriber projections or additional information as may
result from any audits performed pursuant to Section 4.3 below). Customer shall
pay all amounts no later than fifteen (15) days after its receipt of the
relevant invoice. All payments made or to be made under this Agreement shall be
made in United States Dollars, and shall be made by check or in accordance with
wire instructions given by CSI Digital.
 
(b)  Overdue payments are subject to a late charge, calculated and compounded
monthly, and calculated at an annual rate of either (i) one percent (1%) over
the prime rate available in New York City, as published in the Wall Street
Journal on the first Monday (or the next bank business day) following the
payment due date; or (ii) twelve percent (12%), whichever shall be higher. If
the amount of the late payment charge exceeds the maximum permitted by law, the
charge will be reduced to that maximum amount.
 
4.3   Audit Rights. CSI Digital shall have the right, exercisable in its sole
discretion and in each case upon at least seven (7) days’ advance notice, to
verify the calculation and payment of the MSF payments, and Customer shall
provide its best efforts to CSI Digital and its internal and external auditors
and other
 
 
 

--------------------------------------------------------------------------------

 
 
 
[logo.jpg]
 
representatives designated by CSI Digital from time to time with all reasonably
necessary access during normal business hours to personnel, books, records,
documents and information to enable them to verify the accuracy and completeness
of reports and the number of Service Subscribers as of the last day of the prior
and current reporting months (each, an “Audit”) and the MSF payments hereunder.
Customer shall provide any assistance reasonably requested by CSI Digital in
conducting any such Audit. Customer shall promptly pay to CSI Digital any amount
demonstrated by the results of the audit to be owed to CSI Digital. In the event
a dispute arises with respect to amounts claimed by CSI Digital, the Parties
agree to work in good faith to resolve such dispute. If the Parties are unable
to resolve such dispute, either Party may submit the matter to binding
arbitration pursuant to the procedures set forth in Section 10.8(c) below. Such
audits shall be conducted at CSI Digital’s sole cost, except that Customer shall
reimburse CSI Digital for its reasonable costs and expenses of performance of
any audit if Customer has underpaid CSI Digital by an aggregate of more than
three percent (3%) during any 6 consecutive months of the audited period. The
information derived from and the process of such review shall be subject to the
confidentiality provisions of Section 10.2 and any third party auditor or
representative shall be required to acknowledge in writing its agreement to such
confidentiality provisions.
 
4.4  Recordkeeping. Customer shall maintain at its respective principal place of
business complete and accurate records of and supporting documentation for all
transactions, financial and non-financial, that result from or are created in
connection with its performance of its obligations hereunder, as well as the
Customer Services in accordance with the requirements of generally accepted
accounting principles applied on a consistent basis. Customer shall retain
records related to the performance of obligations under this Agreement for at
least two (2) years after expiration of the Term.
 
4.5  Service Interruption Credits. The MSF payment shall be subject to a true-up
if Customer demonstrates that it was entitled to, and receives, a service credit
against a future invoice as a result of a Service Failure as defined in Exhibit
F (an “Interruption Credit”). In that case, the amount of such Interruption
Credit shall be deducted from the invoice with respect to which the next MSF
payment is due, provided that the amount of Interruption Credits deducted from
any MSF payment shall not exceed ten (10) percent of that MSF payment, and in
such an event, the additional Interruption Credits will be trued up through
deduction from subsequent MSF payments.
 
4.6  Maximization of Business.
 
(a)  Customer shall, consistent with good business practice, use commercially
reasonable, good faith efforts to maximize the number of retail customers.
 
(b)  During the Term, neither Customer nor any Affiliates of Customer shall
provide any services currently described in Exhibits A and B, directly or
indirectly, to any unauthorized third party.
 
(c)  During the Term, neither Customer nor any related Affiliates of Customer,
shall obtain Transport Rights directly from CSI Digital Inc.’s wholesale
partners nor from parties in competition with CSI Digital Inc. or its Transport
partners for content that is or could be provided by CSI Digital or its
Transport partners.
 
4.7  FCC Obligations. Customer will be responsible for ensuring that it complies
with applicable FCC requirements related to the Emergency Alert System and
public interest programming requirements. CSI Digital shall obtain and maintain
any required FCC authorizations in order to provide the Transport Services to
Customer.

 
 
 

--------------------------------------------------------------------------------

 
 
 
[logo.jpg]
 
ARTICLE 5
REPRESENTATIONS AND WARRANTIES
 
5.1  Representations and Warranties.
 
(a)  Each Party represents, warrants and covenants that as of the date of this
Agreement (i) it has, and shall continue to have during the Term, the right
(including but not limited to contractual rights), power and authority to enter
into and perform its obligations hereunder and the execution, delivery and
performance of this Agreement shall not result in the breach or non-performance
of any document, instrument or agreement by which it is bound; (ii) the
execution, delivery and performance of this Agreement have been duly authorized
by all necessary corporate or limited liability company action; and (iii) this
Agreement constitutes legal, valid and binding obligations of such Party.
 
(b)  CSI Digital represents and warrants that it possesses all rights and
licenses necessary to provide the Transport Services, including but not limited
to all rights and licenses necessary to the procurement and delivery of the
Programming Services (“collectively the “Transport Rights”) and hereby covenants
that it shall maintain such Transport Rights during the Term.
 
5.2   DISCLAIMER OF WARRANTIES. CSI DIGITAL (ITS DESIGNEES AND PARTNERS) MAKE NO
WARRANTIES, EITHER EXPRESS OR IMPLIED REGARDING THE SERVICES PROVIDED HEREUNDER,
INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE, EVEN IF CSI DIGITAL HAS BEEN MADE AWARE OF
SUCH PURPOSE, WARRANTIES ALLEGED TO ARISE AS A RESULT OF CUSTOM AND USAGE.
 
ARTICLE 6
INDEMNIFICATION
 
6.1  Indemnification. Subject to Section 7.2 below, each Party hereby agrees to
defend, indemnify, and hold harmless the other and its officers, directors,
affiliates, partners, designees, agents and employees (the “Indemnities”) from
and against any damages, costs (including reasonable attorneys' fees), losses,
or other liabilities (collectively, a “Loss”), which any of the foregoing may
incur with respect to any claim, demand, or action arising out of the
indemnifying party’s breach of its obligations under this Agreement. This
Section 6.1 shall survive the termination of this Agreement.
 
ARTICLE 7
 
7.1   NO CONSEQUENTIAL DAMAGES. NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY
FOR ANY INDIRECT, SPECIAL, PUNITIVE, CONSEQUENTIAL OR INCIDENTAL DAMAGES,
INCLUDING LOST PROFITS OR ECONOMIC LOSS, WHICH THE OTHER PARTY MAY SUFFER AS A
RESULT OF THIS AGREEMENT EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY
OF DAMAGE OR LOSS.
 
ARTICLE 8
INTELLECTUAL PROPERTY
 
8.1CSI Digital Materials. CSI Digital (and its designees or partners) shall be
the sole and exclusive owner of (a) the Materials owned by it as of the
effective date hereof, (b) the Materials acquired by it on or after


 
 
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
 
the effective date hereof and used by it in the performance of the Super Headend
and SHOC Services, (c) the derivative works of its Materials created by CSI
Digital (and its designees or partners), (d) all Materials developed by CSI
Digital (and its designees or partners) in the course of the performance of its
obligations under this Agreement, including United States and foreign
intellectual property rights therein, and (e) the specifications in the
Technical Annex related to monitoring and control, redundancy, routing and
simulcrypt-based conditional access platform. As used herein, the
term “Materials” means software, literary works, other works of authorship,
specifications, design documents and analyses, programs, program listings,
programming tools, documentation, reports, drawings and similar work product.
 
8.2  CSI Digital Intellectual Property. All of CSI Digital’s rights to its
Intellectual Property shall at all times remain the property of CSI Digital, and
Customer shall not have any right to use such Intellectual Property. As used
herein, the term “Intellectual Property” means all forms of intellectual
property rights and protections throughout the world and includes without
limitation all right, title and interest arising under EU or U.S. or foreign
common or statutory law in and to all: (a) patents and all filed, pending or
potential applications for patents, including any reissue, reexamination,
division, continuation or continuation-in-part applications throughout the world
now or hereafter filed; (b) trade secret rights and equivalent rights and all
goodwill associated therewith; (c) copyrights, other literary property or
authors' rights, whether or not protected by copyright or as a mask work; and
(d) marks, proprietary indicia, trademarks, trade names, symbols, domain names,
rights in databases, logos and/or brand names.
 
8.3  Customer Materials. Customer shall be the sole and exclusive owner of (a)
the Materials (as defined herein above) owned by it as of the effective date
hereof or acquired by it on or after the effective date hereof, (b) the
derivative works of its Materials created by Customer, and (c) all Materials
developed by Customer in the course of the performance of its obligations under
this Agreement, including United States and foreign intellectual property rights
therein.
 
8.4  Customer Intellectual Property. All of Customer’s rights to its
Intellectual Property (as defined herein above) shall at all times remain the
property of Customer, and CSI Digital shall not have any right to use such
Intellectual Property.
 
ARTICLE 9
TERMINATION
 
9.1  Termination For Default. If any Party (the “Defaulting Party”) fails to
perform any material obligation under this Agreement, the Party suffering such
default (the “Non-Defaulting Party”) may give written notice to the Defaulting
Party specifying the nature of such failure or default and stating that the
Non-Defaulting Party intends to terminate this Agreement if such failure or
default is not cured within thirty (30) days of such written notice (or within
ten (10) days, in the event of a default in the payment of money). If any such
failure or default is not cured within the applicable cure period, the
Non-Defaulting Party may, in addition to other remedies available at law or
equity, immediately elect to terminate this Agreement. Any termination
or expiration of this Agreement pursuant to this Section 9.1, will not release
the Defaulting Party from any liability arising from any breach or violation by
that Party of the terms of this Agreement prior to the expiration or
termination.
 
9.2  Effect of Non-Default termination by customer. If Customer desires to
cancel Agreement for any reason other than default, a payment of 50% of the
previous month’s invoiced billing times the months remaining in the contract
must be paid upon termination.
 
 
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
 
9.3  Effect of Non-Default Termination. Upon termination of this Agreement under
Section 9.2 above, neither party will have any further liability or obligation
under this Agreement except for the survival of indemnification under Section
6.1 and the specified termination payment.
 
ARTICLE 10
GENERAL PROVISIONS
 
10.1  Press Releases.
 
(a)  Neither party shall, without the advance written consent of the other party
(which may be granted or withheld in the sole discretion of such party), issue
any press release respecting this Agreement or the terms hereof or otherwise
disclose this Agreement or the terms hereof to any other party, except as may
otherwise be required by applicable securities disclosure or other laws.
Notwithstanding, the Parties agree to work in good faith to develop a mutually
acceptable press release after execution of this Agreement.
 
(b)  In the event either party shall be required by applicable laws to disclose
all or any part of this Agreement in, or attach all or any part of this
Agreement to, any regulatory filing or statement, each party agrees to discuss
and work cooperatively, in good faith, with the other party, to protect, to the
extent possible, those items or matters which the other party deems confidential
and which may, in accordance with applicable laws, be deleted therefrom. The
party seeking to disclose the terms and conditions hereof shall provide the
other party with the version of the Agreement which it intends to file no later
than three (3) business days prior to the planned date of such disclosure.
Neither party presently intends to file this Agreement, or any portion thereof,
in any regulatory filing required by applicable laws.
 
10.2  Confidential Information.
 
(a) Confidential Information disclosed by each party to the other in connection
with this Agreement will be used only for the performance of each party’s
obligations under this Agreement. Confidential information may not be disclosed
to any third party. As used herein, the term “Confidential Information” means
information of a party to this Agreement that if provided or disclosed to the
other in writing is marked as confidential or proprietary, or if disclosed
orally, the receiving party should reasonably construe under the circumstances
is intended to be kept confidential, including this Agreement. No information of
the disclosing party will be considered Confidential Information to the extent
the information:
 
(i)  is or subsequently becomes publicly available without receiving party's
breach of any obligation owed disclosing party; or
 
(ii)  is in the possession of the recipient prior to the disclosure, or
thereafter is independently developed by recipient's employees or consultants
who have had no prior access to the information; or
 
(iii)  is received from a third party without an obligation of confidence to the
third party.
 
(b) Confidential Information disclosed under this Agreement by one party to the
other will be protected by the recipient from further disclosure, publication,
and dissemination to the same degree and using the same care and discretion as
the recipient applies to protect its own confidential or proprietary information
 
 
 

--------------------------------------------------------------------------------

 
 
 
[logo.jpg]
 
from undesired disclosure, publication and dissemination but no less than a
reasonable degree of care. A recipient of Confidential Information may disclose
such Confidential Information to the extent required by law, regulation, or
court order to be disclosed, but the recipient must, to the extent feasible,
first notify the disclosing party so that such party hasthe opportunity to seek
an appropriate protective order or other relief, and provided further that the
Receiving Party shall disclose only that portion of the Confidential Information
which is legally required to be disclosed and, as appropriate, request
confidential treatment of the Confidential Information by the court.
 
(c)  Confidential Information disclosed under this Agreement may be disclosed to
a receiving Party's employees (including contract employees) or consultants who
participate in the performance of obligations under this Agreement if the
employees and consultants have been made aware of their responsibilities under
this Agreement and the consultants (including contract employees) have signed a
statement agreeing to be bound by the terms of this Agreement with respect to
confidentiality.
 
(d)  The Receiving Party recognizes and agrees that the Confidential Information
is of a special, unique and extraordinary character which gives it a peculiar
value the loss of which cannot be reasonably or adequately compensated in
damages, and that a breach of this Agreement will cause irreparable damage and
injury to the Disclosing Party. The Receiving Party, therefore, expressly agrees
that the Disclosing Party shall be entitled to injunctive and/or other equitable
relief to prevent a breach of the provisions of this Agreement, or any part
thereof, in addition to any other remedies available to the Disclosing Party.
All remedies available to the Disclosing Party hereunder are cumulative, and
may, to the extent permitted by law, be exercised concurrently or separately.
The exercise by the Disclosing Party of any one remedy shall not be deemed to be
an election of such remedy or to preclude the exercise of any other remedy. A
failure or delay by the Disclosing Party in exercising any right, privilege or
remedy shall neither operate as a waiver thereof nor modify the terms of this
Agreement, nor shall any single or partial exercise by the Disclosing Party of
any right, privilege or remedy preclude any other or further exercise of the
same or of any other right, privilege or remedy.
 
(e)  Either party’s failure to fulfill its obligations and conditions with
respect to any use, disclosure, publication, release, or transfer to any third
person of the other party’s Confidential Information or breach of any
restrictions or obligations of any licenses granted, constitutes a material
breach of this Agreement if the disclosure adversely affects the other party in
any material respect. In that event the non-breaching party may, at its option
and in addition to any other remedies that it may have, terminate this
Agreement, and its obligations and any rights or licenses granted hereunder upon
fifteen (15) calendar days written notice to the breaching party. In addition to
any other remedies it may have, the non-breaching party shall have the right to
demand, the immediate return of any Confidential Information provided to the
breaching party under this Agreement, and all copies of the Confidential
Information in any form.
 
(f)  Upon expiration or termination of this Agreement, each party shall, upon
request of the other party, return all Confidential Information of the other
party or certify its destruction. The obligations of each party with regard to
maintaining the confidentiality of information received hereunder shall survive
termination and be in effect for five (5) years after the date of termination.
 
10.3  Export Control. Any technology provided by either party that is controlled
for export purposes may require prior approval by the appropriate U.S.
Government agency, either the U.S. Department of State (DOS) or the U.S.
Department of Commerce (DOC). Should the technology provided by either party be
export controlled, such party will be bound by U.S. export statutes and
regulations and shall comply with all export control requirements.


 
 
 

--------------------------------------------------------------------------------

 
 
 
[logo.jpg]
 
10.4  Independent Contractors. This Agreement does not constitute or serve to
establish a partnership, joint venture, agency or any other form of business
association whereby one party may in any manner become liable or responsible for
the acts or omissions of the other party by virtue of the existence of this
Agreement and the promises made herein. The relationship between the Parties
shall be that of independent contractors. Neither party is the agent of the
other party, nor may either party bind the other party. Each party is solely
responsible for its own profits, losses, and costs. Each party shall be solely
responsible for the withholding or payment of all applicable federal, state and
local income taxes, applicable import and export taxes, social security taxes
and other payroll taxes with respect to its employees, as well as any taxes,
contributions or other obligations imposed by applicable state unemployment or
workers’ compensation acts. Each party has sole authority and responsibility to
hire, fire and otherwise control its employees.
 
10.5  Entire Agreement; Amendment. This Agreement, together with all Exhibits
hereto, sets forth the entire understanding of the Parties and supersedes any
and all prior agreements, arrangements or understandings relating to the subject
matter hereof. No amendment to this Agreement shall be effective or binding
unless it is made in writing by authorized representatives of the Parties.
 
10.6  Enforceability. If any part of any provision of this Agreement or any
other agreement, document or writing given pursuant to or in connection with
this Agreement shall be invalid or unenforceable under applicable law, said part
shall be ineffective to the extent of such invalidity only, without in any way
affecting the remaining parts of said provision or the remaining provisions of
this Agreement.
 
10.7  Governing Law. The provisions of this Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York without
reference to its conflicts of law principles.
 
10.8  Dispute Resolution.
 
(a)  Any dispute, controversy or claim between the Parties arising out of this
Agreement, including any dispute as to the existence, construction, validity,
interpretation, enforceability or breach of this Agreement (the “Dispute”),
shall be exclusively and finally resolved as set forth hereafter.
 
(b)  In the event of any Dispute between the Parties hereunder, the Parties
shall first attempt to resolve the dispute at the management level. The Parties’
management representatives shall use commercially reasonable efforts to resolve
the Dispute on an informal basis. The designated management representatives of
the Parties shall meet as often as the Parties deem necessary to gather and
furnish to the other party all information with respect to the matter in issue
which the Parties believe to be appropriate and germane in connection with the
dispute. The designated management representatives shall discuss the problem and
negotiate in good faith in an effort to resolve the Dispute in a timely fashion.
 
(c)  In the event that the designated management representatives fail to reach
an agreement within fifteen (15) business days of the date of the Initiation
Date (or such longer date as may be agreed to by the Parties in writing), then
either party may initiate a binding arbitration action conducted in accordance
with the Commercial Arbitration Rules (the “Rules”) of the American Arbitration
Association (“AAA”). The Parties shall attempt to select a single neutral
arbitrator to hear the Dispute. Such arbitrator need not be affiliated with the
AAA. If the Parties fail to agree on a single neutral arbitrator within ten (10)
business days of the filing of the demand for arbitration, then three neutral
arbitrators shall be appointed in accordance with the Rules. The arbitration
award shall be in writing and shall specify the factual and legal basis for the
award. The arbitration shall be conducted in Washington, D.C., and judgment upon
the award rendered by the arbitrator(s) may be
 
 
 

--------------------------------------------------------------------------------

 
 
 
[logo.jpg]
 
entered in any court having jurisdiction thereof. Neither party shall be
entitled to seek or recover punitive damages in considering or fixing any award
under these proceedings. The governing law shall be pursuant to the laws of the
State of New York.
 
(d) Unless otherwise ordered by the arbitrator(s), the costs of the mediation
and arbitration, including AAA administration fee, the arbitrator's fee, and
costs for the use of facilities during the hearings, shall be borne equally by
the Parties. Attorneys’ fees and costs may be awarded to the prevailing or most
prevailing party at the discretion of the arbitrator(s).
 
10.9  Force Majeure.
 
(a)  The parties obligations to perform under this Agreement shall be suspended
during the period and to the extent that such party is prevented or hindered
from complying therewith by any cause beyond such party’s reasonable control,
including without limitation, acts of God, strikes, acts of terrorism, fire,
flood, power failures or surges, epidemics, riots, theft, lock outs and other
labor disputes, civil disturbances, injunctions and other government orders or
legal requirements (whether under the export control laws or otherwise),
accidents, acts of war or conditions arising out of or attributable to war
(whether declared or undeclared), and the non-performance by suppliers or
contractors.
 
(b)  If Customer’s MSF payments to CSI Digital do not meet any of the applicable
Performance Metrics set forth in Section 10.9(a) above due to acts of God, acts
of terrorism, fire, flood, epidemics, riots, theft or civil disturbances, acts
of war or conditions arising out of or attributable to war (whether declared or
undeclared), the commencement date of each Benchmark Period shall be extended by
a number of days equal to the period in which such force majeure event is
pending; provided, however, that for purposes of this Section 10.9 the Force
Majeure period shall not be deemed to have commenced until the date on which
Customer gives CSI Digital written notice of the occurrence of such force
majeure event, and Customer shall give CSI Digital prompt written notice
following the cessation of such force majeure event. For the avoidance of any
doubt, a force majeure event shall not affect any obligations to pay fees
arising under this Agreement.
 
10.10   Non-Exclusive. Nothing in this Agreement shall prevent CSI Digital from
entering into similar arrangements with, or otherwise providing services to, any
other person or entity. Without limiting the generality of the foregoing,
nothing in this Agreement shall be construed as prohibiting CSI Digital from
marketing, offering, selling or otherwise providing services or products to its
other existing or prospective customers, including those that are directly or
indirectly competitive with the services and products offered by Customer.
 
10.11   Survival. The terms and conditions of this Agreement (including all
Exhibits hereto) regarding confidentiality, payment, warranties, liability and
indemnity will survive the termination or expiration of this Agreement, along
with any other provisions that by their sense and content are intended to
survive the performance, termination or expiration of the Agreement for so long
as necessary to carry out the intent and purpose of the Agreement.
 
10.12   Waiver. The failure of either party at any time to enforce any of the
provisions of this Agreement or any right under this Agreement, or to exercise
any option provided, will in no way be construed to be a waiver of the
provisions, rights, or options or in any way to affect the validity of this
Agreement. The failure of either party to exercise any rights or options under
the terms or conditions of this Agreement shall not preclude or prejudice the
exercising of the same or any other right under this Agreement. Unless expressly

 
 
 

--------------------------------------------------------------------------------

 
 
 
[logo.jpg]
 
 
stated herein, no remedy or right provided in this Agreement is intended to be a
sole or exclusive remedy.
 
10.13    Compliance with Laws. Each party agrees to comply with all laws
applicable to its performance of this Agreement and is responsible, at its sole
cost and expense, for obtaining any all governmental licenses, permits,
authorizations, and approvals that may be required in connection with its
performance of this Agreement.
 
10.14   Notices. All notices or other communications which are required or
permitted herein shall be in writing and sufficient if delivered personally,
sent by prepaid overnight air courier, or sent by registered or certified mail,
postage prepaid, return receipt requested, addressed as follows:
 
If to Customer, to:
 
Frank T. Matarazzo
President
Microwave Satellite Technologies, Inc.
259-263 Goffle Road
Hawthorne, NJ 07506
 
With a copy (which shall not constitute notice) to:
 
Howard J. Barr, Esq.
1401 Eye Street, N.W.
Seventh Floor
Washington, D.C. 20005
 
If to CSI Digital, to:
 
David C. Luman
President
CSI Digital, Inc.
921 SW Washington, Suite 716
Portland, OR 97205.
 
or at such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith. Any such
communication shall be deemed to have been given when delivered if delivered
personally, on the business day after dispatch if sent by overnight air courier,
or upon delivery or refusal thereof if sent by postage prepaid certified mail,
return receipt accepted.
 
10.15    Successors and Assignments. Neither this Agreement nor either party’s
rights or obligations hereunder shall be assigned or transferred by either party
without the prior written consent of the other party, which consent will not be
unreasonably withheld; provided however, no consent shall be necessary in the
event of an assignment by either party to a successor entity resulting from a
merger, acquisition or consolidation or assignment to an entity under common
control, controlled by or in control of CSI Digital Inc.. For purposes of this
Agreement, the term “Control” means the power to direct the management and
policies of an entity, directly or indirectly, whether through the ownership of
voting securities, by contract or otherwise.
 
 
 

--------------------------------------------------------------------------------

 
 
 
[logo.jpg]
 
 
10.16   Multiple Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original, and all such
counterparts together shall constitute but one and the same instrument. The
Parties hereby agree that facsimile signatures are valid and binding on the
Parties.
 
10.17   No Third-Party Beneficiary. The provisions of this Agreement are for the
benefit solely of the Parties hereto and their permitted assigns, and no third
party may seek to enforce or benefit from these provisions.
 
10.18   Most Favored. CSI Digital represents, warrants and agrees that all
discounts, commissions and other terms relating to the price and/or the terms
and conditions at which Customer acquires the Transport Services or the services
(“Alternative Services”) described in this Agreement (collectively, the “Terms”)
are at least as favorable as those now offered by CSI Digital to any other
comparable Customer in connection with the provision of Transport Services or
Alternative Services. If, during the Term of this Agreement, CSI Digital should
enter into an arrangement with any other comparable Customer in terms of
subscriber count, with respect to CSI Digital’s provision of Transport Services
or Alternative Services, providing greater benefits or more favorable Terms,
this Agreement shall thereupon be deemed to be automatically amended to provide
the same to Customer. CSI Digital agrees to provide Customer with prompt written
notice of any such arrangements.
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first above written.
 
Microwave Satellite Technologies, Inc.
 
/s/ Frank T. Matarrazo
By: Frank T. Matarazzo
Title: President
Date: June 2, 2007
 
 
CSI Digital, Inc.
 
/s/ David C. Luman 6/2/2007
By: David C. Luman
Title: President
Date: June 2, 2007